Citation Nr: 1515254	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  05-38 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbosacral strain.

2.  Entitlement to service connection for a thoracic spine disorder, to include as secondary to service-connected lumbosacral strain.

3.  Entitlement to service connection for a myofascial disorder, to include as secondary to service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from October 1977 to December 1981, followed by service in the Naval Reserves with periods of active duty for training (ACDUTRA) in May 1983 and July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the VA Regional Office (RO) in Cleveland, Ohio.  

Pertaining to the issues on appeal, the case was remanded in September 2009 to obtain the Veteran's Social Security Administration (SSA) records and in October 2011 to obtain additional treatment records and afford the Veteran a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also remanded the issue of entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).  In a March 2012 rating decision, the RO awarded the Veteran a TDIU.  As he has not disagreed with the effective date assigned, the Board concludes that the only issues remaining on appeal are those listed on the first page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for cervical and thoracic spine disorders being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Myofascial pain syndrome is as likely as not aggravated by the service-connected lumbosacral strain.

CONCLUSION OF LAW

The criteria for service connection for myofascial pain syndrome as secondary to the service-connected lumbosacral strain have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting service connection for myofascial pain syndrome and is remanding the remaining issues, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  During the pendency of this appeal, there was an amendment to the regulation pertaining to secondary service connection.  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the regulation in effect before the change, which favors the claimant.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.

VA treatment records show chronic myofascial pain syndrome since March 1989.  

Service connection for a lumbosacral strain as resulting from a 1979 in-service injury was granted by the Board in November 2001.  

The Veteran was afforded a VA examination in April 2014; he was diagnosed with chronic pain syndrome.  In a June 2014 addendum, the examiner opined that there was documentation of continued lower back symptoms since discharge due to lumbosacral spine pathology; those would have some role in chronic pain in the late 1990s.  The examiner opined that the degree of impact due to lumbosacral spine pathology alone could not be commented upon without resorting to mere speculation.  

Based on a review of the evidence, the Board concludes that service connection for chronic pain syndrome is warranted.  The evidence reflects a current diagnosis of chronic pain syndrome.  After considering all of the evidence, and in affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a conclusion that his current chronic pain syndrome has been aggravated by his service-connected lumbosacral strain.

Of particular importance to the Board is the June 2014 nexus opinion from the VA examiner.  This opinion indicates that the Veteran's service-connected lumbosacral strain aggravated his chronic pain syndrome as evidenced by the examiner's opinion that the Veteran's lumbar spine disability has "some role" in his chronic pain.  The Board accords this opinion great probative value as it was formed after interviewing the Veteran as well as reviewing his pertinent treatment records.  Although the examiner could not quantify the degree of aggravation, the Veteran's claim has been pending since 2004, prior to the amendment pertaining to service connection on a secondary basis due to aggravation.  In light of the former standard not requiring a baseline level of disability, the Board concludes that the examiner's opinion indicating aggravation without specifying the level of aggravation is sufficient to support a finding of service connection. 

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for chronic pain syndrome is, therefore, granted. 


ORDER

Entitlement to service connection for chronic pain syndrome is granted.


REMAND

Regrettably, a remand is necessary for the remaining issues.  The Veteran was afforded a VA examination in April 2014; the examiner opined that there was no etiological connection between the Veteran's service-connected lumbosacral strain and his thoracic spine disorder.  However, no opinion regarding aggravation was provided.  In a March 2015 written brief presentation, the Veteran's representative asserted that his cervical spine disorder was secondary to his service-connected lumbar spine disability.  No development to address service connection on a secondary basis has been done.  Therefore, a remand of these issues is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a notice that addresses the requirements for claims of entitlement to cervical and thoracic spine disorders on a secondary basis in accordance with 38 C.F.R. § 3.310.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received at the Dayton VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Obtain an addendum medical opinion from the April 2014 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's cervical spine disorder is caused or aggravated (permanently worsened beyond normal progression) by the service-connected lumbosacral strain; and if his thoracic spine disorder is aggravated by the service-connected lumbosacral strain [If the cervical and thoracic spine disorders are found to have been aggravated by the service-connected lumbosacral strain, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


